Case 2:20-cv-14247-DMM Document 1 Entered on FLSD Docket 07/17/2020 Page 1 of 14



                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF FLORIDA

                                               CASE NO.:

  NELSON ESMURRIA,

                  Plaintiff,

  v.

  AVIATION MANAGEMENT
  SALES, LLC, AVIATION MANAGEMENT
  & REPAIRS, INC., BRIAN HINKLE and
  MILDRED GARAY,

              Defendants.
  ___________________________________/

                                           COMPLAINT

          Plaintiff, NELSON ESMURRIA, by and through the undersigned counsel, Todd W. Shulby,

  P.A., sues the Defendants, AVIATION MANAGEMENT SALES, LLC, AVIATION

  MANAGEMENT & REPAIRS, INC., BRIAN HINKLE and MILDRED GARAY, and alleges as

  follows:

          1.      Plaintiff brings this action against Defendants to recover unpaid wages, compensation

  and damages.

          2.      Jurisdiction is conferred on this Court by Fair Labor Standards Act of 1938

  (“FLSA”), 29 U.S.C. §216(b) and 28 U.S.C. §§1331 and 1343.

          3.      The unlawful employment practices alleged below occurred and/or were committed

  within this judicial district.

          4.      At all times material hereto, Plaintiff has been a citizen and resident of this judicial

  district and within the jurisdiction of this Court.

          5.      At all times material hereto, AVIATION MANAGEMENT SALES, LLC was an
Case 2:20-cv-14247-DMM Document 1 Entered on FLSD Docket 07/17/2020 Page 2 of 14



  employer as defined by the FLSA.

         6.      At all times material hereto, AVIATION MANAGEMENT SALES, LLC was

  Plaintiff’s employer as defined by the FLSA.

         7.      At all times material hereto, AVIATION MANAGEMENT SALES, LLC was

  Plaintiff’s employer.

         8.      At all times material hereto, AVIATION MANAGEMENT SALES, LLC was an

  LLC in the State of Florida.

         9.      At all times material hereto, AVIATION MANAGEMENT SALES, LLC was

  conducting business in this judicial district.

         10.     At all times material hereto, AVIATION MANAGEMENT SALES, LLC’s principal

  place of business was 2916 Curtis King Blvd., Hangar #E-19, Fort Pierce, Florida 34946.

         11.     At all times material hereto AVIATION MANAGEMENT SALES, LLC had

  employees engaged in interstate commerce or in the production of goods for interstate commerce,

  and/or had employees handling, selling, or otherwise working on goods or materials that were

  moved in or produced for interstate commerce by a person. 29 U.S.C. §203.

         12.     AVIATION MANAGEMENT SALES, LLC, upon information and belief, had

  revenue in excess of $500,000.00 per annum.

         13.     At all times material hereto, AVIATION MANAGEMENT & REPAIRS, INC. was

  an employer as defined by the FLSA.

         14.     At all times material hereto, AVIATION MANAGEMENT & REPAIRS, INC. was

  Plaintiff’s employer as defined by the FLSA.

         15.     At all times material hereto, AVIATION MANAGEMENT & REPAIRS, INC. was

  Plaintiff’s employer.



                                                   2
Case 2:20-cv-14247-DMM Document 1 Entered on FLSD Docket 07/17/2020 Page 3 of 14



         16.     At all times material hereto, AVIATION MANAGEMENT & REPAIRS, INC. was a

  corporation in the State of Florida.

         17.     At all times material hereto, AVIATION MANAGEMENT & REPAIRS, INC. was

  conducting business in this judicial district.

         18.     At all times material hereto, AVIATION MANAGEMENT & REPAIRS, INC.’s

  principal place of business was 2916 Curtis King Blvd., Hangar #E-19, Fort Pierce, Florida 34946.

         19.     At all times material hereto AVIATION MANAGEMENT & REPAIRS, INC. had

  employees engaged in interstate commerce or in the production of goods for interstate commerce,

  and/or had employees handling, selling, or otherwise working on goods or materials that were

  moved in or produced for interstate commerce by a person. 29 U.S.C. §203.

         20.     AVIATION MANAGEMENT & REPAIRS, INC., upon information and belief, had

  revenue in excess of $500,000.00 per annum.

         21.     At all times material hereto AVIATION MANAGEMENT SALES, LLC and

  AVIATION MANAGEMENT & REPAIRS, INC.

         22.     At all times material hereto AVIATION MANAGEMENT SALES, LLC and

  AVIATION MANAGEMENT & REPAIRS, INC. were joint employers of Plaintiff.

         23.     At all times material hereto AVIATION MANAGEMENT SALES, LLC and

  AVIATION MANAGEMENT & REPAIRS, INC. shared the same offices.

         24.     At all times material hereto AVIATION MANAGEMENT SALES, LLC and

  AVIATION MANAGEMENT & REPAIRS, INC. shared the same owners.

         25.     At all times material hereto AVIATION MANAGEMENT SALES, LLC and

  AVIATION MANAGEMENT & REPAIRS, INC. shared the same managers and/or supervisors.

         26.     At all times material hereto AVIATION MANAGEMENT SALES, LLC and



                                                   3
Case 2:20-cv-14247-DMM Document 1 Entered on FLSD Docket 07/17/2020 Page 4 of 14



  AVIATION MANAGEMENT & REPAIRS, INC. shared the same work product (i.e. aircraft and

  parts).

            27.   At all times material hereto AVIATION MANAGEMENT SALES, LLC and

  AVIATION MANAGEMENT & REPAIRS, INC. shared the same equipment, tooled goods,

  materials and supplies.

            28.   At all times material hereto AVIATION MANAGEMENT SALES, LLC and

  AVIATION MANAGEMENT & REPAIRS, INC. shared one or more of the same employees.

            29.   At all times material hereto AVIATION MANAGEMENT SALES, LLC and

  AVIATION MANAGEMENT & REPAIRS, INC. shared one or more 0of the same independent

  contractors.

            30.   At all times material hereto AVIATION MANAGEMENT SALES, LLC and

  AVIATION MANAGEMENT & REPAIRS, INC. simultaneously benefitted from the work of each

  other’s employees.

            31.   At all times material hereto AVIATION MANAGEMENT SALES, LLC and

  AVIATION MANAGEMENT & REPAIRS, INC. simultaneously benefitted from the work of each

  other’s independent contractors.

            32.   At all times during Plaintiff’s employment, BRIAN HINKLE was Plaintiff’s

  employer as defined by law.

            33.   At all times during Plaintiff’s employment, BRIAN HINKLE was the owner of

  AVIATION MANAGEMENT SALES, LLC.

            34.   At all times during Plaintiff’s employment, BRIAN HINKLE was an officer of

  AVIATION MANAGEMENT SALES, LLC.

            35.   At all times during Plaintiff’s employment, BRIAN HINKLE was the President and



                                                 4
Case 2:20-cv-14247-DMM Document 1 Entered on FLSD Docket 07/17/2020 Page 5 of 14



  Director of AVIATION MANAGEMENT SALES, LLC.

         36.    At all times during Plaintiff’s employment, BRIAN HINKLE was paid a salary by

  AVIATION MANAGEMENT SALES, LLC.

         37.    At all times during Plaintiff’s employment, BRIAN HINKLE shared in or was

  entitled to a share of the profits of AVIATION MANAGEMENT SALES, LLC.

         38.    At all times during Plaintiff’s employment, BRIAN HINKLE had operational control

  over AVIATION MANAGEMENT SALES, LLC.

         39.    At all times during Plaintiff’s employment, BRIAN HINKLE was directly involved in

  decisions affecting employee compensation and hours worked by employees of AVIATION

  MANAGEMENT SALES, LLC.

         40.    At all times during Plaintiff’s employment, BRIAN HINKLE controlled the finances

  for AVIATION MANAGEMENT SALES, LLC.

         41.    At all times during Plaintiff’s employment, BRIAN HINKLE was Plaintiff’s manager

  and/or supervisor.

         42.    At all times during Plaintiff’s employment, BRIAN HINKLE’s primary duty was to

  manage and/or supervise AVIATION MANAGEMENT SALES, LLC.

         43.    At all times during Plaintiff’s employment, BRIAN HINKLE customarily and

  regularly directed the work of all employees at AVIATION MANAGEMENT SALES, LLC.

         44.    At all times during Plaintiff’s employment, BRIAN HINKLE had the authority to hire

  or fire other employees of AVIATION MANAGEMENT SALES, LLC.

         45.    At all times during Plaintiff’s employment, BRIAN HINKLE made suggestions or

  recommendations as to the hiring, firing, advancement, promotion or any other change of status of

  other employees of AVIATION MANAGEMENT SALES, LLC were given particular weight.



                                                 5
Case 2:20-cv-14247-DMM Document 1 Entered on FLSD Docket 07/17/2020 Page 6 of 14



         46.    At all times during Plaintiff’s employment, BRIAN HINKLE was the owner of

  AVIATION MANAGEMENT & REPAIRS, INC.

         47.    At all times during Plaintiff’s employment, BRIAN HINKLE was an officer of

  AVIATION MANAGEMENT & REPAIRS, INC.

         48.    At all times during Plaintiff’s employment, BRIAN HINKLE was the President and

  Director of AVIATION MANAGEMENT & REPAIRS, INC.

         49.    At all times during Plaintiff’s employment, BRIAN HINKLE was paid a salary by

  AVIATION MANAGEMENT & REPAIRS, INC.

         50.    At all times during Plaintiff’s employment, BRIAN HINKLE shared in or was

  entitled to a share of the profits of AVIATION MANAGEMENT & REPAIRS, INC.

         51.    At all times during Plaintiff’s employment, BRIAN HINKLE had operational control

  over AVIATION MANAGEMENT & REPAIRS, INC.

         53.    At all times during Plaintiff’s employment, BRIAN HINKLE was directly involved in

  decisions affecting employee compensation and hours worked by employees of AVIATION

  MANAGEMENT & REPAIRS, INC.

         54.    At all times during Plaintiff’s employment, BRIAN HINKLE controlled the finances

  for AVIATION MANAGEMENT & REPAIRS, INC.

         55.    At all times during Plaintiff’s employment, BRIAN HINKLE was Plaintiff’s manager

  and/or supervisor.

         56.    At all times during Plaintiff’s employment, BRIAN HINKLE’s primary duty was to

  manage and/or supervise AVIATION MANAGEMENT & REPAIRS, INC.

         57.    At all times during Plaintiff’s employment, BRIAN HINKLE customarily and

  regularly directed the work of all employees at AVIATION MANAGEMENT & REPAIRS, INC.



                                                6
Case 2:20-cv-14247-DMM Document 1 Entered on FLSD Docket 07/17/2020 Page 7 of 14



         58.    At all times during Plaintiff’s employment, BRIAN HINKLE had the authority to hire

  or fire other employees of AVIATION MANAGEMENT & REPAIRS, INC.

         59.    At all times during Plaintiff’s employment, BRIAN HINKLE made suggestions or

  recommendations as to the hiring, firing, advancement, promotion or any other change of status of

  other employees if AVIATION MANAGEMENT & REPAIRS, INC were given particular weight.

         60.    At all times during Plaintiff’s employment, MILDRED GARAY was Plaintiff’s

  employer as defined by law.

         61.    At all times during Plaintiff’s employment, MILDRED GARAY was an owner of

  AVIATION MANAGEMENT SALES, LLC.

         62.    At all times during Plaintiff’s employment, MILDRED GARAY was an officer of

  AVIATION MANAGEMENT SALES, LLC.

         63.    At all times during Plaintiff’s employment, MILDRED GARAY was the Chief

  Financial Officer of AVIATION MANAGEMENT SALES, LLC.

         64.    At all times during Plaintiff’s employment, MILDRED GARAY was paid a salary by

  AVIATION MANAGEMENT SALES, LLC.

         65.    At all times during Plaintiff’s employment, MILDRED GARAY shared in or was

  entitled to a share of the profits of AVIATION MANAGEMENT SALES, LLC.

         66.    At all times during Plaintiff’s employment, MILDRED GARAY had operational

  control over AVIATION MANAGEMENT SALES, LLC.

         67.    At all times during Plaintiff’s employment, MILDRED GARAY was directly

  involved in decisions affecting employee compensation and hours worked by employees of

  AVIATION MANAGEMENT SALES, LLC.

         68.    At all times during Plaintiff’s employment, MILDRED GARAY controlled the



                                                 7
Case 2:20-cv-14247-DMM Document 1 Entered on FLSD Docket 07/17/2020 Page 8 of 14



  finances for AVIATION MANAGEMENT SALES, LLC.

         69.    At all times during Plaintiff’s employment, MILDRED GARAY was Plaintiff’s

  manager and/or supervisor.

         70.    At all times during Plaintiff’s employment, MILDRED GARAY’s primary duty was

  to manage and/or supervise AVIATION MANAGEMENT SALES, LLC.

         71.    At all times during Plaintiff’s employment, MILDRED GARAY customarily and

  regularly directed the work of all employees at AVIATION MANAGEMENT SALES, LLC.

         72.    At all times during Plaintiff’s employment, MILDRED GARAY had the authority to

  hire or fire other employees of AVIATION MANAGEMENT SALES, LLC.

         73.    At all times during Plaintiff’s employment, MILDRED GARAY made suggestions or

  recommendations as to the hiring, firing, advancement, promotion or any other change of status of

  other employees of AVIATION MANAGEMENT SALES, LLC were given particular weight.

         74.    At all times during Plaintiff’s employment, MILDRED GARAY was an officer of

  AVIATION MANAGEMENT & REPAIRS, INC.

         75.    At all times during Plaintiff’s employment, MILDRED GARAY was the Chief

  Financial Officer of AVIATION MANAGEMENT & REPAIRS, INC.

         76.    At all times during Plaintiff’s employment, MILDRED GARAY was paid a salary by

  AVIATION MANAGEMENT & REPAIRS, INC.

         77.    At all times during Plaintiff’s employment, MILDRED GARAY shared in or was

  entitled to a share of the profits of AVIATION MANAGEMENT & REPAIRS, INC.

         78.    At all times during Plaintiff’s employment, MILDRED GARAY had operational

  control over AVIATION MANAGEMENT & REPAIRS, INC.

         79.    At all times during Plaintiff’s employment, MILDRED GARAY was directly



                                                 8
Case 2:20-cv-14247-DMM Document 1 Entered on FLSD Docket 07/17/2020 Page 9 of 14



  involved in decisions affecting employee compensation and hours worked by employees of

  AVIATION MANAGEMENT & REPAIRS, INC.

         80.     At all times during Plaintiff’s employment, MILDRED GARAY controlled the

  finances for AVIATION MANAGEMENT & REPAIRS, INC.

         81.     At all times during Plaintiff’s employment, MILDRED GARAY was Plaintiff’s

  manager and/or supervisor.

         82.     At all times during Plaintiff’s employment, MILDRED GARAY’s primary duty was

  to manage and/or supervise AVIATION MANAGEMENT & REPAIRS, INC.

         83.     At all times during Plaintiff’s employment, MILDRED GARAY customarily and

  regularly directed the work of all employees at AVIATION MANAGEMENT & REPAIRS, INC.

         84.     At all times during Plaintiff’s employment, MILDRED GARAY had the authority to

  hire or fire other employees of AVIATION MANAGEMENT & REPAIRS, INC.

         85.     At all times during Plaintiff’s employment, MILDRED GARAY made suggestions or

  recommendations as to the hiring, firing, advancement, promotion or any other change of status of

  other employees of AVIATION MANAGEMENT & REPAIRS, INC were given particular weight.

         86.     While working for AVIATION MANAGEMENT SALES, LLC, Plaintiff was

  individually engaged in interstate commerce.

         87.     While working for AVIATION MANAGEMENT SALES, LLC, a substantial part of

  Plaintiff’s work was to perform structural repairs to aircraft; sometimes with maintenance like

  changing wheels, strut, engine change or inspections.

         88.     While working for AVIATION MANAGEMENT SALES, LLC, a substantial part of

  Plaintiff’s work was to work on aircrafts and parts from out of state.

         89.     While working for AVIATION MANAGEMENT SALES, LLC, a substantial part of



                                                   9
Case 2:20-cv-14247-DMM Document 1 Entered on FLSD Docket 07/17/2020 Page 10 of 14



   Plaintiff’s work was to work on aircrafts and parts destined to go out of state.

           90.     While working for AVIATION MANAGEMENT SALES, LLC, Plaintiff was

   individually engaged in interstate commerce.

           91.     While working for AVIATION MANAGEMENT SALES, LLC, Plaintiff was

   individually engaged in interstate commerce.

           92.     While working for AVIATION MANAGEMENT SALES, LLC, Plaintiff was

   regularly a party to interstate orders.

           93.     While working for AVIATION MANAGEMENT SALES, LLC, Plaintiff was

   regularly a party to interstate sales.

           94.     While working for AVIATION MANAGEMENT SALES, LLC Plaintiff was

   regularly a party to production of good or services for interstate commerce.

           95.     While working for AVIATION MANAGEMENT SALES, LLC, Plaintiff regularly

   used the internet.

           96.     While working for AVIATION MANAGEMENT & REPAIRS, INC., Plaintiff was

   individually engaged in interstate commerce.

           97.     While working for AVIATION MANAGEMENT & REPAIRS, INC., a substantial

   part of Plaintiff’s work was to perform structural repairs to aircraft; sometimes with maintenance

   like changing wheels, strut, engine change or inspections.

           98.     While working for AVIATION MANAGEMENT & REPAIRS, INC., a substantial

   part of Plaintiff’s work was to work on aircrafts and parts from out of state.

           99.     While working for AVIATION MANAGEMENT & REPAIRS, INC., a substantial

   part of Plaintiff’s work was to work on aircrafts and parts destined to go out of state.

           100.    While working for AVIATION MANAGEMENT & REPAIRS, INC., Plaintiff was



                                                    10
Case 2:20-cv-14247-DMM Document 1 Entered on FLSD Docket 07/17/2020 Page 11 of 14



   individually engaged in interstate commerce.

           101.    While working for AVIATION MANAGEMENT & REPAIRS, INC., Plaintiff was

   individually engaged in interstate commerce.

           102.    While working for AVIATION MANAGEMENT & REPAIRS, INC., Plaintiff was

   regularly a party to interstate orders.

           103.    While working for AVIATION MANAGEMENT & REPAIRS, INC., Plaintiff was

   regularly a party to interstate sales.

           104.    While working for AVIATION MANAGEMENT & REPAIRS, INC. Plaintiff was

   regularly a party to production of good or services for interstate commerce.

           105.    While working for AVIATION MANAGEMENT & REPAIRS, INC., Plaintiff

   regularly used the internet.

           106.    While working for AVIATION MANAGEMENT & REPAIRS, INC., Plaintiff

   regularly used e-mail.

           107.    While working for AVIATION MANAGEMENT & REPAIRS, INC., Plaintiff

   received calls from out of state and passed those calls along to others at AVIATION

   MANAGEMENT & REPAIRS, INC.

                        COUNT I: FLSA RECOVERY OF OVERTIME WAGES

           108.    Plaintiff incorporates by reference the allegations contained in paragraphs 1 through

   107 above.

           109.    Plaintiff was employed by Defendants from approximately June 2016 to February

   2020.

           110.    Plaintiff was employed by Defendants as a sheet metal mechanic.

           111.    Plaintiff’s primary duties and responsibilities included performing structural repairs to



                                                      11
Case 2:20-cv-14247-DMM Document 1 Entered on FLSD Docket 07/17/2020 Page 12 of 14



   aircraft; sometimes with maintenance like changing wheels, strut, engine change or inspections.

            112.   Plaintiff was paid at a rate of $ 25.00 per hour when he was first employed, then later

   received a raise to $27.50 per hour.

            113.   Plaintiff was not paid on a salary basis.

            114.   Plaintiff was not paid the same amount each week.

            115.   Plaintiff’s weekly pay was subject to reduction based on quantity of work performed.

            116.   Plaintiff’s weekly pay was subject to reduction based on the number of hours he

   worked.

            117.   Plaintiff’s weekly pay was subject to reduction if he worked less than forty (40)

   hours.

            118.   Plaintiff was entitled to time and one-half Plaintiff’s regular rate of pay for hours

   worked over 40 hours per week.

            119.   During one or more workweeks, Defendants did not pay Plaintiff time and one-half

   Plaintiff’s regular rate of pay for overtime hours worked in violation of the FLSA, 29 U.S.C. §207.

            120.   Defendants knew or showed reckless disregard of the unpaid and/or underpaid hours

   worked.

            121.   Defendants knew or showed reckless disregard of the above FLSA violations.

            122.   Plaintiff was unlawfully denied overtime wages in violation of the FLSA, 29 U.S.C.

   §207.

            123.   By reason of the intentional, willful and unlawful acts of Defendants, Plaintiff has

   suffered damages, including liquidated, and will continue to incur costs and attorneys’ fees.

            124.   Plaintiff is owed an additional amount equal to the amount of unpaid overtime wages

   as liquidated damages.



                                                     12
Case 2:20-cv-14247-DMM Document 1 Entered on FLSD Docket 07/17/2020 Page 13 of 14



          WHEREFORE, Plaintiff hereby demands judgment against Defendants for all unpaid wages,

   liquidated damages, attorney’s fees and costs and demands a trial by jury for all issues so triable.

                                             TRIAL BY JURY

          Plaintiff demands a trial by jury on all issues so triable.

                                    NOTICE OF CONSENT TO JOIN

          I, NELSON ESMURRIA, hereby consents, pursuant to 29 U.S.C. §216(b), to become a party

   Plaintiff in this action and to be represented by Todd W. Shulby, P.A., pursuant to the terms of the

   Attorney/ Client Agreement and Notice of Attorney’s Fees and Costs Lien and Limitation of Client’s

   Right to Settle. I further declare that the foregoing allegations are true and correct to the best of my

   knowledge and belief.



                                                  _______________________________________
                                                  NELSON ESMURRIA, as Plaintiff

                                                            
                                                  _______________________________________
                                                          ______________________
                                                  DATE




                                                     13
Case 2:20-cv-14247-DMM Document 1 Entered on FLSD Docket 07/17/2020 Page 14 of 14



                                     Respectfully submitted,

                                     TODD W. SHULBY, P.A.
                                     1792 Bell Tower Lane
                                     Weston, Florida 33326
                                     Telephone No.: (954) 530-2236
                                     Facsimile No.: (954) 530-6628
                                     E-mail: tshulby@shulbylaw.com
                                     Counsel for Plaintiff

                                     By:    /s/Todd W. Shulby, Esq.
                                            Todd W. Shulby, Esq.
                                            Florida Bar No.: 068365




                                       14
